Title: To Benjamin Franklin from the Marquise de Boulainvilliers, 28 December 1778
From: Boulainvilliers, Marie-Madeleine-Adrienne d’Hallencourt Bernard, marquise de
To: Franklin, Benjamin


a paris ce 28 xbre [1778]
Nous ne voulons point que notre respectable voisin, le plus Célebre et le plus grandhomme de notre Siecles, apprenne le mariage de sa petitte amie par le publicque: j’ay donc l’honneur de luy faire part quelle épouse Mr. le Vte de tonnerre petits fils du Marechal; elle espere que Monsieur francklin voudra bien faire des vœux pour son bonheur: ils sont ordinairement exaussés parcequils sonts juste; ma joie n’est pas troublée ma fille restera avec nous: elle s’en fait un grand plaisir et d’estre souvent apportés ainsi que tout les siens de repetter a Monsieur francklin lattachement et la veneration que nous luy avons voüé: veut til bien permettre que nous le suplions de faire part de ce que jay lhonneur de luy mander a monsieur son fils; et a Monsieur adams
